IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             October 28, 2009

                                      No. 09-20314                     Charles R. Fulbruge III
                                    Summary Calendar                           Clerk



REBECCA VLASEK

                                                   Plaintiff-Appellant
v.

WAL-MART STORES, INC., A Delaware Corporation; SAM’S EAST, INC., A
Delaware Corporation

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas

                         Lower Docket Number 4:08-CV-3362


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Rebecca Vlasek is here appealing the dismissal of her
second employment discrimination action against her former employers,
Defendants-Appellees,        this    one   grounded      primarily      in     allegations   of
discrimination on the basis of sex, which she had failed to allege in her initial
action and was unsuccessful in her efforts to amend her complaint in that first

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20314

action to include such charges. The district court dismissed the instant sex
discrimination action as barred by res judicata or claim preclusion as a result of
the dismissal of Vlasek’s initial complaint.      Vlasek had not appealed that
judgment, electing instead to file a new complaint, the dismissal of which is the
subject of the instant appeal.
      The parties have represented to us that the issues are purely legal and
that oral argument is not necessary, so we shall dispose of this one on the basis
of the record on appeal, including the briefs of the parties and the Memorandum
and Opinions of the district court in both of Vlasek’s cases, albeit only the second
is before us now.
      Our review of these data and the applicable law satisfies us that,
irrespective of any underlying merits or sympathetic equities that might have
been presented by the merits of the claims that Vlasek has twice sought to
litigate, the dismissal of all her claims on both occasions were inescapably
mandated by the law applicable to their timing and filings, making inescapable
the conclusion that the judgment of the district court here appealed is
imminently correct for the reasons painstakingly explained in its Memorandum
and Opinion of April 14, 2009. Accordingly, for essentially the same reasons
thus laid out by the district court, the judgment here appealed is, in all respects,
AFFIRMED.




                                         2